IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,221-01


                   EX PARTE ANTONIO MANUEL RAMIREZ, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. 1155321-A IN THE CRIMINAL DISTRICT COURT NUMBER THREE
                         FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of online solicitation

of a minor and he was sentenced to eleven years’ imprisonment. The Court of Appeals affirmed the

conviction. Ramirez v. State, No. 02-10-00285-CR (Tex. App.—Fort Worth March 10, 2011) (not

designated for publication).

        This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant,
                                                                                                    2

through counsel, filed this habeas application based on the Lo decision and asks that his conviction

be set aside. The trial court recommends that relief be granted in this cause. We agree in part.1

       Relief is granted. The judgment in Cause No. 1155321D in the Criminal District Court

Number Three of Tarrant County is set aside and the cause is remanded so the trial court can dismiss

the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 10, 2016
Do not publish




       1
           Applicant’s claim that he is actually innocent is denied.